Opinión disidente del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 19 de marzo de 1979
Disiento. La prueba refleja que Braun faltó a la verdad y mintió para obtener una licencia o autorización para ausen-tarse de su trabajo durante ocho (8) días laborables. Tal con-ducta es suficiente para justificar su despido. No logro en-tender cómo el Tribunal condona dicho comportamiento y lq premia imponiéndole a la recurrente la obligación de satisfa-cerle la suma de $15,887.78.
I
Según su Exposición de Motivos, la Ley Núm. 80 es un esfuerzo del Poder Legislativo tendente a proteger . . de una forma más efectiva el derecho del obrero puertorriqueño a la tenencia de su empleo . . . mediante unos remedios más justicieros y consustanciales con los daños causados por un despido injustificado . . . Su texto, al ser comparado con la antigua Ley de Mesada (Núm. 50 de 20 de abril de 1949; 29 L.P.R.A. sees. 183-185), es uno más amplio y abarcador en muchos extremos, y en otro más preciso. Recoge muchos de los principios de nuestro cuerpo doctrinario jurispruden-cial, (1) en particular sobre el concepto de “justa causa”.
En cuanto a la controversia de autos, es menester trans-cribir íntegramente el Art. 2:
*549“Se entenderá por justa causa para el despido de un empleado de un establecimiento:
(a) Que el obrero siga un patrón de conducta impropia o desordenada.
(b) La actitud del empleado de no rendir su trabajo en forma eficiente o de hacerlo tardía y negligentemente o en vio-lación de las normas de calidad del producto que se produce o maneja por el establecimiento.
(c) Violación reiterada por el empleado de las reglas y regla-mentos razonables establecidas para el funcionamiento del esta-blecimiento siempre que copia escrita de los mismos se haya suministrado oportunamente al empleado.
(d) Cierre total, temporero o parcial de las operaciones del establecimiento.
(e) Los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el establecimiento y los cambios en los servicios rendidos al público.
(f) Reducciones en empleo que se hacen necesarias debido a una reducción en el volumen de producción, ventas o ganan-cias, anticipadas o que prevalecen al ocurrir el despido.
No se considerará despido por justa causa aquel que se hace por mero capricho del patrono o sin razón relacionada con el buen y normal funcionamiento del establecimiento.” (29 L.P.R.A. sec. 185(b).)
Su lectura refleja que las circunstancias enumeradas jus-tificativas de un despido, son ilustrativas y no exhaustivas. Esta conclusión se deduce de la terminología resultante de su último párrafo, en el sentido de que “no se considerará des-pido por justa causa aquel que se hace por mero capricho o sin razón relacionada con el buen y normal funcionamiento del establecimiento.” El concepto “justa causa” es uno diná-mico, que se nutre de múltiples y fluidas situaciones, imposi-bles de prever. (2) En consecuencia, bajo este principio rector, *550corresponde a los tribunales de justicia evaluar y adjudicar las controversias relativas a veracidad o no en los actos o razones deducidas para sostener una cesantía; las normas es-tatuidas constituyen unas guías legislativas para dirimir la razonabilidad del despido. Cualquier sugerencia en torno a la exclusión de los foros judiciales en esta materia, plantea-ría serias interrogantes de índole constitucional.
II
Como corolario de lo expuesto, no podemos concurrir con la tesis de que la cesantía de Braun fue injustificada, aun tomando en cuenta los diez y siete (17) años de servicio pre-viamente prestados a la recurrente. Este factor — años de ser-vicio — es uno de los diversos elementos de juicio, que en jus-ticia deben ponderarse, pero sin ser determinante o caer en los extremos. Debe sopesarse con la gravedad del comporta-miento de Braun. El conocía previamente que la reglamenta-ción prohibiendo hacer declaraciones falsas o fraudulentas en los récords de la compañía, y el abandono del trabajo, eran castigables con el despido.
Más aún, su proceder trascendió el ámbito patronal para llegar al recinto judicial, donde reiteró su mentira. Para-fraseando la fórmula legislativa, su despido no lo podemos tachar de “caprichoso o sin relación con el buen y normal fun-cionamiento del establecimiento.” Ello es así, pues la verdad u honestidad, como principio comunitario no es susceptible de reducirse a una simple ecuación matemática de contraste con *551años de servicio. La alta jerarquía atribuida a la verdad en la escala de valores morales y judiciales nos obliga a defen-derla, aunque no consigamos hacerla triunfar. Respetuosa-mente entendemos que el análisis conceptual y forense de la opinión mayoritaria tiene como resultado la adopción de una doctrina, que en holocausto jurídico debilita el respeto mutuo que debe existir en toda relación obrero-patronal.
Revocaría la sentencia.

Rodriguez v. Caribe Hilton Hotel Corp., 94 D.P.R. 675 (1967); Vélez de Reilova v. R. Palmer Bros., Inc., 94 D.P.R. 175 (1967); Mercado v. Hull Dobbs, 90 D.P.R. 864 (1964); Cassasús v. Escambrón, 86 D.P.R. 375 (1962); Hull Dobbs v. Tribunal, 82 D.P.R. 77 (1961) ; Wolf v. Neckwear, 80 D.P.R. 537 (1958); Mercedes Bus Line, Inc. v. Tribunal de Distrito, 70 D.P.R. 690 (1949); Blanes v. Tribunal, 69 D.P.R. 113 (1948); y P.R. Cap & Tires Sales v. Tribunal, 68 D.P.R. 398 (1948).


 En las “Guías para la Interpretación y Aplicación de la Ley Núm. 80 aprobada el 30 de mayo de 1976”, emitidas por el propio Departamento del Trabajo, se reconoce esta realidad al expresarse:
“En circunstancias especiales, ciertos actos aislados pueden revestir tal seriedad que pueden dar base a un despido justificado, y que pueden *550poner de manifiesto una clara e indubitable condición de carácter, que por la gravedad de las consecuencias que hayan acarreado o que puedan aca-rrear, o por revelar, de por sí, una actitud no susceptible a cambio, pone de relieve, desde ese momento, aquella configuración del carácter que el legislador sabiamente exigió, como norma general, que no se dejase de-pender en su apreciación de un acto aislado del empleado. Así, por ejemplo, el trabajador que agreda a su patrono sin provocación o justificación, de por si sólo, puede dar lugar al despido justificado. Se podrían mencionar otros ejemplos de tales actos, pero lo consideramos innecesario.”